Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system (computer apparatus as introduced in Claim 16), and/or executable instructions and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 16 recite categorizing and organizing customer service tickets.  The limitations of obtaining data (including tickets and resources data such as “guidebooks”), extracting data, assigning/categorizing data, and processing the data (“tickets”), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial interactions (including business relations) in the form of customer service and problem resolution activities.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as categorizing/organizing tickets to determine related resources and solutions. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium with executable instructions and software programs/code.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a machine learning engine to perform the recited steps related to analyzing and scoring data. The machine learning engine used in these steps is recited at a high-level of generality and is only nominally and generically recited as a tool for performing these steps.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 4-6, 10, 12-14, 16-19 recite further elements related to the processing and clustering of the tickets/data of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 4-6, 10, 12-14, 16-19 are ineligible.
Claims 3, 7, 8, 11, 15,  and 20 recite further elements related to specific types of clustering and/or classification techniques for the processing and clustering of the tickets/data of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because the specific types of clustering and/or classification techniques do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3, 7, 8, 11, 15,  and 20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9, 10, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bikumala et al. (Pub. No. US 2018/0329768 A1)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to Claims 1, 9, and 16, Bikumala discloses:
A method/system/apparatus, comprising:
obtaining a customer service ticket; ([0086], “…the ticket submission module…may create the problem ticket that may include the problem information.”)
extracting a plurality of features related to the customer service ticket, wherein the plurality of features comprises a representation of a problem associated with the customer service ticket; ([0086], “…the ticket submission module, in response to the occurrence of the problem and a user request from a user interface, may create the problem ticket that may include the problem information.”; [0087], “The ticketing processor subsystem may receive a problem ticket that may include a problem from the client information handling system. The ticketing processor subsystem may identify a learned problem profile, which may be based on the problem ticket…”, this indicates that the information representing the problem associated with the service ticket is included in (and therefore obtained from) the service ticket (“extracted”), additional information related to the “problem” (and to the creation of the ticket) is also extracted form event information that is obtained from the client and “related to the ticket”; see also [0055]; Claim 1)
assigning the customer service ticket to a given cluster of a plurality of clusters of customer service tickets based at least in part on the plurality of features; ([0060], tickets are assigned to problem categories (“clusters”) based on features of the problem; [0055]-[0059], includes further detailed description of matching and categorizing the ticket problem/features to categories using the learning model)
obtaining a customer service ticket processing guidebook associated with the given cluster, wherein the customer service ticket processing guidebook identifies one or more independent actions to perform to address the problem ([0054]-[0058], tickets are analyzed to match them to one of the knowledgebase resources (set of resources related to the problem and including instructions for resolution, see note below)) and wherein the customer service ticket processing guidebook was generated using machine learning techniques applied to a plurality of historical customer service tickets from the given cluster; ([0048]; [0055]; [0056]; [0060]; [0062], shows the use of a model algorithm (machine learning) to determine learned problem profiles (comparable to “guidebook, see not below) including the use of historical data such as completed tickets and feedback, “…match of the first problem profile pattern of problem ticket 312 to each of the known learned problem profile patterns of the respective known learned problem profiles…”, shows the ticket being compared to multiple resources or knowledgebases related to different categories (clusters))
Note: The term “guidebook” merely represents non-functional descriptive material that is used as a label for the set of data that represents responses/solutions/etc.  Therefore it is provided no patentable weight.  For example the guidebook could merely represent a knowledgebase to which ticket issues can be matched, such as that described in Bikumala (see at least Fig. 9; [0035]; [0053]-[0058],  the process/rules for identifying resources in the knowledge database is comparable to Applicant’s “guidebook”)
processing the customer service ticket based at least in part on the customer service ticket processing guidebook ([0059]; [0080]; [0082], identified resources (knowledgebase items) are provided to the assigned analyst to resolve the ticket)  
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. ([0040])
In regards to Claims 2 and 10, Bikumala discloses:
wherein the extracting the plurality of features related to the customer service ticket further comprises assigning a numerical representation to one or more issues associated with the customer service ticket. (at least [0052])
In regards to Claims 4, 12, and 17, Bikumala discloses:
generating a customer service ticket processing guidebook for each of the plurality of clusters of customer service tickets using a plurality of historical customer service tickets from the respective cluster. ([0048]; [0054]-[0058]; [0060]; [0062], as applied to the similar material in the parent claims, see above)
In regards to Claims 5, 13, and 18, Bikumala discloses:
wherein the customer service ticket processing guidebook associated with the given cluster is generated by: (i) clustering a first set of possible independent actions identified in the plurality of historical customer service tickets from the given cluster, (ii) clustering a second set of possible solutions identified in the plurality of historical customer service tickets from the given cluster. ([0055]; [0060], problem profiles (identified using historical tickets, see above) are categorized into multiple categories, knowledgebase resources (set of independent actions, instructions for resolution) are sorted into those categories/clusters, it is additionally noted that each knowledgebase resources can also be associated to multiple categories/clusters (such as a “resolutions” and a “most used resolutions” subgroup related to a problem category); [0059]; [0063]; [0078]; [0082], additional material related to “cross-referencing” of problem profiles and knowledgebase resources).  
Note: It is noted that the terms “possible independent actions” and “possible solutions identified” are not clearly differentiated in the claim language and are used as labels for clustering purposes, without reading limitations form the specification into the claims.  Therefore, both terms can be interpreted as representing similar concepts.  For example, Bikumala’s resources can be interpreted as “possible solutions identified” and/or “possible solutions identified” (as read in light of the specification) and can be clustered into multiple clusters.  The historical resource sin Bikumala can be clustered into solutions and further clustered into best solutions (or highest calculated fit), as described above.  It is also noted that the introduction of the decisions tree model in Claims 7, 8, 15 ,and 20 does not alter this interpretation.  The labels for the clusters can still be interpreted as simply different clusters in those claims and no differentiation or relationship between the “possible independent actions” and “possible solutions identified” is identified in the use of the model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala in view of Ghosh et al. (Pub. No. US 2020/0065151 A1).
In regards to Claims 3 and 11, Bikumala discloses the above method/system for clustering problem tickets.  Bikumala does not explicitly disclose, but Ghosh teaches:
wherein the assigning the customer service ticket to the given cluster of the plurality of clusters employs an unsupervised clustering technique. ([0028]; [0081]; Claim 4)
One of ordinary skill in the art would have recognized that applying the known technique of Ghosh would have yielded predictable results.  It would have been recognized that applying the technique of Ghosh to Bikumala would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such unsupervised clustering features into similar systems.  Further, using unsupervised clustering in conjunction with a method system for clustering items/data, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the use of previously known and commonly used clustering techniques and would not require the creation of unnecessary new forms of clustering.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
Claim(s) 6, 14 ,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala in view of Shukla et al. (Pub. No. US 2016/0283889 A1).
In regards to Claims 6, 14 ,and 19, Bikumala discloses that the knowledgebase resources/articles are “instructions” for resolving a problem (as discussed above).  Although this may imply that the articles could contain multiple steps of instruction, Bikumala does not explicitly disclose that the knowledgebase resources (“independent actions”) can be made up of multiple “dependent actions”.  However, Shukla teaches:
grouping a plurality of dependent actions, obtained from the plurality of historical customer service tickets from the given cluster, performed in a given order into a single independent action. ([0011], shows that a knowledgebase article can be made up of  series of steps/actions to form one solution, it is noted that this is similar in concept to Applicant’s descriptions of “independent” versus “dependent” actions, see specification at page 6, “…actions that must be performed in a particular sequence…are grouped into independent actions…For example, when two or more actions are frequently observed as being performed in a particular order by the cluster-based activity and solution representation module 240, the two or more actions will be grouped into one independent action.”) )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Bikumala so as to have included grouping a plurality of dependent actions, obtained from the plurality of historical customer service tickets from the given cluster, performed in a given order into a single independent action, as taught by Shukla in order to provide additional details regarding resolution instructions related to resolution resources (Shukla, [0011], Bikumala, [0059]; [0082], etc.). 
Claim(s) 7, 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikumala in view of Shukla in further view of Nerurkar et al. (Pub. No. US 2019/0026489 A1).
In regards to Claims 7, 8, 15, and 20, Bikumala/Shukla discloses the determination of multiple clusters for historical tickets for the use of creating a clustering model for clustering future problem tickets, as described above. Bikumala/Shukla does not explicitly disclose, but Nerurkar teaches:
generating a classification model using binary features and a fixed set of labels obtained from the clustered independent actions and the clustered solutions (Fig. 5; Fig. 14B; [0117]-[0120], shows a binary decision tree being used to build a classifier (“clustering”) model for traversing multiple selections from a root node to a destination node, uses labels for traversal (“0”/“1” or “yes”/”no”)), 
wherein the classification model comprises one or more decision tree classifiers and wherein a root of each decision tree comprises an action providing a substantially highest information gain.  ([0169], paths are selected (node splits) based on the “highest information gain”)
One of ordinary skill in the art would have recognized that applying the known technique of Nerurkar would have yielded predictable results.  It would have been recognized that applying the technique of Nerurkar to Bikumala/Shukla would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such known modeling features into similar systems.  Further, using a binary decision tree in conjunction with a clustering model that incorporates multiple clusters for determining solutions to problems, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow a streamlined determination of actions to determine the proper solution for a problem that may have multiple solutions (and/or include multiple problems).  The modeling features of Nerurkar could be used on the knowledgebase resources/references in order to supply an ordered presentation of actions to perform until a resolution is reached.  This could include the use of multiple clusters, such as starting with the most common (or highest matched) solutions and providing additional resources (based on the outcomes of each action) until a final resolution is reached. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  The claimed invention is merely a combination of old elements that would perform the same functions as they would perform separately.  Each set of elements from the combination of Bikumala/Shukla and Nerurkar would perform their functions without interfering with or significantly altering the functions of the other prior art invention(s
  
Additional Prior Art Identified but not Relied Upon
Bhatnagar et al. (Patent No. US 7,493,325 B1).  Discloses guided steps to address a problem ticket wherein a user preforms actions until a successful resolution is reached  (see at least Abstract; column 1, last paragraph; column 7, last paragraph).
Hévizi et al. (Pub. No. US 2015/0195154 A1).  Discloses a relationship between actions and solutions (see at least [0035]; [0154]; [0158]).
Singh (Pub. No. US 2021/0014260 A1).  Discloses the clustering of resources for suggesting resolution actions related to solving client problems (see at least [0128]; [0165]).
Safavian et al. (A Survey of Decision Tree Classifier Methodology).  Provides an overview of binary, labeled, decision tree classifiers, including how they are created and how they can be used in classification systems.  Decision trees can be applied to feature groupings and classes of the modeled data  (the entire reference provides background and overview of the use of binary decision trees on classification models and can provide information regarding how these known models could be applied to the knowledgebase data of the prior art references for the performed classification of that data).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             	September 10, 2022

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629